Citation Nr: 1301150	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.   09-22 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from July 1960 to July 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Huntington, West Virginia, which continued the assignment of a 50 percent disability rating for PTSD.  

In October 2012, the Veteran provided testimony before the undersigned Veterans Law Judge at a video-conference hearing.  A transcript of that hearing is on file.  At the hearing, additional evidence was added to the file, which was accompanied by a signed waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2012).  The Veteran also indicated that he waived RO consideration of all evidence received since the issuance of the July 2010 supplemental statement of the case (SSOC).  Therefore, the Board may properly consider such newly received evidence.  

At the hearing, the Veteran indicated that he had not been employed since 1996 and believed that that he could no longer be employed, which he indicated was due at least in part to PTSD (p. 13).  As will be discussed further herein, the Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, a claim part-and-parcel of the higher disability rating for PTSD, and the Board has included this claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

A January 2013 review of the Virtual VA paperless claims processing system reflects that VA outpatient/CAPRI records current to October 2012 were added to the file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in conjunction with the Veteran's appeal seeking a rating in excess of 50 percent for PTSD and a TDIU claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

A brief review of the evidence indicates that Veteran was last examined by VA in June 2010.  At that time, the report indicated that the Veteran believed that his symptoms had increased, after having attended 5 funerals in a short time period.  PTSD was diagnosed and a Global Assessment of Functioning (GAF) score of 44 was assigned.  In an October 2012 statement from a licensed clinical social worker from the Vet Center, it was noted that the Veteran's symptoms included chronic depression, panic attacks, nightmares, intrusive thoughts, and extreme behaviors.  

In hearing testimony presented in 2012, the Veteran and his representative indicated that a rating in excess of 50 percent for PTSD was warranted.  Among other manifestations discussed at the hearing, the Veteran indicated that he had experienced occasional suicidal thoughts, audio and visual hallucinations, and violent outbursts in the form of throwing objects  (hearing transcript pp. 6-7, 10, 14).  

At the outset, the Board observes that a comprehensive VA psychiatric examination has not been conducted for approximately 2 1/2 years.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  During his hearing, the Veteran provided credible testimony indicating that his condition may have worsened since he was last evaluated by VA.  Therefore, a new and contemporaneous examination is in order to determine the current manifestations and level of severity associated with the Veteran's service-connected PTSD.  

In addition, the Veteran has indicated that he is not working and that he could not work, due at least in part to PTSD.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  See Rice, 22 Vet. App. at 453-54.  Hence, at this point, the claim is viable as a component of the increased disability rating claim for PTSD.  As the Board has jurisdiction over this issue, further development is necessary for a fair adjudication of the TDIU aspect of the claim.  On remand, the agency of original jurisdiction (AOJ) is requested to afford the Veteran proper notice under the Veterans Claims Assistance Act of 2000 (VCAA) as related to his TDIU claim.  In addition, the RO may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.  In this regard, the Board notes that in addition to PTSD, service-connection is also in effect for tinnitus and bilateral hearing loss, which may also impact his employability.  After all appropriate development has been completed, the appellant's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.

As the case is being remanded, and it appears that the Veteran receives his primary psychiatric treatment through VA, records dated from the Beckley VAMC dated from October 2012, forward will be sought and added to the record, prior to readjudication of the claim.  Additionally, records from the Clarksburg, West Virginia, VA Medical Center pertaining to the Veteran's upcoming hospitalization for mental health treatment should be obtained (see letter received in October 2012 indicating hospitalization from March 2013 to April 2013).  In this regard, the Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); See 38 U.S.C.A. § 5103A (b-c);38 C.F.R. § 3.159(c).

Similarly, the Veteran has indicated that he receives regular treatment through the Vet Center in Beckley, West Virginia.  Records from this facility dated from July 2008 to June 2009, as well as medical statements dated in June 2009 and October 2012, have been added to the file.  Accordingly, Vet Center records dated from June 2009 forward, will be sought for inclusion in the file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.  

2.  The AOJ shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to his increased disability rating claim for PTSD and his TDIU claim.  Appropriate steps shall be taken to obtain any identified records.  

3.  Copies of all available VA records, including psychiatric/mental health treatment records, assessments and examination reports (primarily from the VAMCs in Beckley and Clarksburg, West Virginia) dated from October 2012 forward and to include those pertaining to the Veteran's upcoming hospitalization at the Clarksburg VAMC, must be requested and associated with the claims file or virtual VA file, as appropriate.  

4.  The Veteran's Vet Center records (from the Beckley, West Virginia facility) and any medical statements dated from June 2009 forward, should be sought and obtained for the file.  

5.  The AOJ shall schedule the Veteran for a VA psychiatric examination to determine the current manifestations and severity associated with his PTSD.  The claims file and a copy of this Remand shall be made available to the examiner in conjunction with the examination and the examiner should indicate that the claims folder was reviewed.  All tests deemed necessary by the examiner must be performed, and all findings set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  In addition, pertinent lay information should be recorded.

The findings of the examiner shall address the degree and extent of social and occupational impairment attributable to the Veteran's PTSD, to include providing an opinion as to whether he is considered to be totally socially and occupationally impaired due to PTSD; or deficient in most areas.  In addition, the examiner is requested to address whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected PTSD.  The examiner should assign a GAF score and explain the basis for this finding.

The examiner is also asked to generally comment on the impact of PTSD on the Veteran's employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

6.  The AOJ will then readjudicate the Veteran's claim for a rating in excess of 50 percent for PTSD.  Readjudication of the claim should include consideration of all evidence added to the file since the June 2010 SSOC was issued, and should reflect consideration of whether staged ratings and/or an extraschedular evaluation is warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response.

7.  After adjudicating the PTSD claim, the AOJ shall also consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of the Veteran's service-connected conditions, consisting of PTSD, hearing loss, and tinnitus.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  

The AOJ should then adjudicate the Veteran's TDIIU claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



